          Case 1:19-cr-00602-RA Document 63 Filed 04/24/21 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     April 24, 2021

By ECF

The Honorable Ronnie Abrams
United States District Judge
40 Foley Square
Southern District of New York
New York, New York 10007

               Re:    United States v. Michael Hild,
                      19 Cr. 602 (RA)

Dear Judge Abrams:

       The Government writes in advance of the charge conference scheduled for April 26,
2021, to propose an addition to the Court’s jury instructions.

       Given the testimony and cross-examination on the disclaimer that Live Well provided to
IDC (Tr. 153-55, 388-89, 918, 1078-79), the Government proposes that the second paragraph on
page 28 of the draft charge be revised as follows, with proposed additions in bold:

       Any testimony that you may have heard from any witness with respect to whether
       a particular fact would or would not have been important to him in general reflect
       that witness’s individual views. Although you may consider such testimony, it is
       not controlling. It is for you to determine whether a particular fact would have
       been significant to a reasonable person in making an investment decision. In
       considering whether a statement or omission was material, let me caution you that
       it is not a defense if the material misrepresentation or omission would not have
       deceived a person of ordinary intelligence. Nor does a disclaimer regarding the
       accuracy of information render that information immaterial as a matter of
       law.1 Once you find that the offense involved the making of material

1
  United States v. Weaver, 860 F.3d 90, 95 (2d Cir. 2017) (holding that contractual disclaimers of
reliance on prior misrepresentations do not render those statements immaterial); see also United
States v. Ghilarducci, 480 F.3d 542, 546 (7th Cir. 2007) (“Whether or not a victim in fact relied
upon a defendant’s false representations is irrelevant in criminal fraud cases.”); United States v.
Leonard, 350 F. App’x 480, 482 (2d Cir. 2009) (where offering statements were never intended to
be accurate, disclaimers that they were estimates “cannot alone salvage an otherwise fraudulent
material statement”).
          Case 1:19-cr-00602-RA Document 63 Filed 04/24/21 Page 2 of 2




       misrepresentations or omissions of material facts, it does not matter whether
       any of the victims involved were careless, gullible, or even negligent, or that
       they might have uncovered the scheme on their own had they probed more
       deeply.2



                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                               by:              /s/
                                                     Jordan Estes
                                                     Scott Hartman
                                                     Assistant United States Attorneys
                                                     (212) 637-2543/2357


cc:   Counsel for Michael Hild (by ECF)




2
 Adapted from the charge of the Honorable Colleen McMahon in United States v. Black, 16 Cr.
370 (S.D.N.Y. 2018); see also United States v. Thomas, 377 F.3d 232, 243-44 (2d Cir. 2004).
